IN THE COURT OF APPEALS OF TENNESSEE
                                                   FILED
                         AT KNOXVILLE
                                                                      April 16, 1999

                                                                    Cecil Crowson, Jr.
                                                                    Appellate C ourt
                                                                        Clerk


DELORES J. COLEMAN,                    )
                                       )
      Plaintiff/Appellee               )      CUMBERLAND COUNTY
                                       )
v.                                     )      NO. 03A01-9810-CV-00329
                                       )
ROBERT C. COLEMAN,                     )      HON. JOHN A. TURNBULL
                                       )      JUDGE
      Defendant/Appellant              )
                                       )
                                       )      AFFIRMED, AS MODIFIED
                                       )      AND REMANDED




                                JUDGMENT



      This appeal came on to be heard upon the record from the Circuit Court

of Cumberland County and briefs filed on behalf of the respective parties.

Upon consideration thereof, this Court is of the opinion that the trial court’s

Judgment, as modified by the opinion of this Court, should be affirmed.

      It is, therefore, ORDERED and ADJUDGED by this Court that the

judgment of the trial court, as modified, is affirmed and the case is remanded to

the Circuit Court of Cumerland County for further proceedings in accordance

with this opinion. Costs are assessed to the parties evenly, for which execution

may issue, if necessary.



                                  PER CURIAM